TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 27, 2016



                                      NO. 03-15-00292-CV


                                  The City of Austin, Appellant

                                                 v.

       Jennifer Frame, Individually, and as Personal Representative of the Estate of
     John William Griffith; Greg Griffith; Cheryl Burris; and Diana Pulido, Appellees




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
            REVERSED AND DISMISSED FOR WANT OF JURISDICTION --
                       OPINION BY JUSTICE BOURLAND


This is an appeal from the interlocutory order signed by the trial court on April 27, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that the trial court lacked

jurisdiction to enter its interlocutory order.    Therefore, the Court reverses the trial court’s

interlocutory order and dismisses the appellees’ claims for lack of subject matter jurisdiction.

The appellees shall pay all costs relating to this appeal, both in this Court and in the court below.